UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6739



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONALD HINKLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CR-91-119-R)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Hinkle, Appellant Pro Se. Jan Paul Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Hinkle appeals the district court’s order denying his

motion for reduction of sentence pursuant to 18 U.S.C.A. § 3582(c)

(West Supp. 2000).   Under § 3582(c), the court may not modify a

term of imprisonment once it has been imposed except in very narrow

circumstances not applicable here. Further, we cannot consider the

claims raised in Hinkle’s informal brief that were not raised in

the district court. See Muth v. United States, 1 F.3d 246, 250 (4th

Cir. 1993). Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2